Charles G. Tierney, J.
This is a proceeding pursuant to CPLR article 78 to review an order of the Commissioner of the Department of Rent and Housing Maintenance. The landlord petitioner filed a challenge to the respondent commissioner’s finding affecting the petitioner’s eligibility to collect the 1974-1975 rent increases calculated under the maximum base rent formula. The respondent found that as a result of the late filing by petitioner of a required document (operation and maintenance and essential services certification, hereinafter "O & M”), the petitioner was not eligible to collect the 1974-1975 increases until March 1, 1975. The respondent cites sections Y51-5.0 (subd a, par [3]) and Y51-5.0 [subd g, par [6], *586cl [d])of the Administrative Code of the City of New York, subdivision b of section 25 and subdivision c of section 49 of the Rent, Eviction and Rehabilitation Regulations, and Matter of 89 Christopher v Joy (44 AD2d 417, affd 35 NY2d 213) in support of its order establishing the March 1, 1975 eligibility date. The code and regulations specifically provide that an O & M must be filed and that the increases cannot be collected until 90 days have elapsed after the filing. 89 Christopher (supra) upheld the O & M filing requirement and provided an extra filing period (July 1, 1974, Aug. 15, 1974) for the 1974-1975 O & M statements. Petitioner’s O & M was filed on November 8, 1974.
The petitioner contends that it did not know about the O & M filing requirement, primarily because the respondent did not mail it a blank O & M for filing. The respondent admits that it sent O & M statements to some landlords, but stresses that it was public knowledge that O & M statements were to be filed. The respondent also points out that petitioner’s attorney in this proceeding, retained in "the late Spring of 1974” also represented the plaintiff in 89 Christopher (supra). It is clear that the respondent did not act in an arbitrary fashion in rejecting the petitioner’s claim of ignorance of the filing requirement. Further, the respondent’s order was in accord with the applicable law and regulations. The petition is dismissed.